IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHARMDAR M. TURNER, JR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5327

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Charmdar M. Turner, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.